EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:

On page 1, in the paragraph entitled “CROSS REFERENCE TO RELATED APPLICATION(S)”:
Line 2:  after “2019” insert --, now U.S. Patent 11,104,179,--.

In paragraph 0045:
Line 3:  delete “surface” and substitute --portion--.

In the claims:

In claim 4:
Line 1:  delete “claim 1” and substitute --claim 3--.

In claim 6:
Line 1:  delete “claim 1” and substitute --claim 5--.

Claims 1-20 are allowed.  It is noted the amendment to the specification was needed to correct a minor informality.  Further, the amendment to claim 4 was needed since an antecedent basis for “the protrusion” (see line 4) was not defined, i.e., the “protrusion” is first defined in claim 3 (see line 3).  Lastly, the amendment to claim 6 was needed since an antecedent basis for “the shoulder” (see line 3) was not defined, i.e., the “shoulder” is first defined in claim 5 (see lines 8-9).

Reasons for Allowance.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches the Applicant’s invention of a multifunction writing implement having at least two retractable writing elements and a fixed writing element wherein the writing elements cooperate with the ring portion as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Tani and Kagevarna et al. references are cited for disclosing other writing implements having a plurality of extendable and retractable writing elements.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
4/1/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754